Opinion issued August 3, 2017




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-17-00356-CV
                           ———————————
         ACUITY MARKETING, INC., TOM WALTER HAYNES,
                 AND SHAWN HAYNES, Appellants
                                        V.
                  ELIZABETH ANNE WHITSELL, Appellee


                On Appeal from the County Court at Law No. 3
                          Galveston County, Texas
                     Trial Court Case No. CV-0078158


                         MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss this appeal. No opinion has

issued in this appeal. Accordingly, we grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending motions as moot.
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




                                        2